DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Specification
The disclosure is objected to because of the following informalities.  First, there are several instances where the word "micro" is misspelled as "maicro".  This typographical must be corrected.  Furthermore, several equations throughout the specification still have a "□" symbol.  This needs to be replaced with the appropriate mathematical symbol/sign.
Drawings
Figure 8 must be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 C.F.R. 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 C.F.R. 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next action. The objection to the drawings will not be held in abeyance.
Prior Art Relied Upon
The following is a list of the prior art references relied upon in this action.
Patent/Citation
Patentee/Author
United States Patent 4,720,997
Doak et al.
United States Patent 5,221,916
McQueen
United States Patent 10,604,840
Hidaka et al.

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doak et al.
Doak et al. teach a liquid level meter (reference item 9) having a first resistive temperature detector (first RTD, reference item 41) and a temperature measuring body (reference item 40), which is another RTD and which is disposed at a position higher than the first RTD.  The liquid level meter has a control unit (reference item 10) that is used to detect a position of a liquid level using the voltages from the temperature measuring body and the first RTD.  Over a period of time the voltage from the first RTD is monitored to determine if it changes by a known amount indicating at least a level change from a position higher than the position of the first RTD to a position lower than the position of the first RTD.  As is well understood Ohm's law states that voltage (V), current (I), and resistance (R) are related as                         
                            I
                            =
                            
                                
                                    (
                                    V
                                    )
                                
                                
                                    (
                                    R
                                    )
                                
                            
                        
                    .  One of ordinary skill can choose to use V, I, or R for measuring the liquid level.  See MPEP 2131.01.  
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-6, 9, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hidaka et al. in view of Doak et al. and McQueen.
With regard to claims 1, 13, and 14 Hidaka et al. teach a liquid level meter for use with a vaporizer.  The liquid level meter is provided with a pair of protective tubes (reference item 3) positioned to be horizontally-oriented within a vaporization chamber (reference item 2).  One protective tube houses a resistive temperature detector (RTD), herein referred to as a first RTD.  A second protective tube houses a generally identical RTD, herein referred to as a temperature measuring body.  Coupled to both the RTDs is a control unit similar to that shown in figure 16.  See column 6 (lines 49-59).  The control circuit is used to determine the liquid level (reference item L) in the vaporization chamber using the first RTD and the temperature measuring body. 
Hidaka et al. teach that the first RTD is provided with a constant electrical current such as about 30 Ma and is, therefore, self-heating.  The temperature measuring body is an ambient environment temperature sensor and is provided with a constant current of about 1 mA and is, therefore, not self-heating.   
The protection tubes 3,3 house identical resistance temperature detectors, respectively. One protection tube 3 and the resistance temperature detector housed therein form a temperature measurement 
	Hidaka et al. teach various configurations for the pair of protective tubes where a pair includes a first RTD and a temperature measuring body.  One configuration includes the pair of protective tubes being arranged at the same horizontal level.  See at least figure 2.  In a second configuration there are multiple pairs of protective tubes wherein a first pair arranged at the same horizontal level and a second pair is arranged at a different horizontal level.  See figures 10 and 11.  A third configuration includes the protective tube housing the temperature measuring body (the ambient temperature sensor) being arranged to be lower than the protective tube housing the first RTD. See column 10 (lines 54-63).  Hidaka et al. do not appear to teach arranging the protective tube housing the temperature measuring body (the ambient temperature sensor) to be higher than the protective tube housing the first RTD.
	As discussed above Doak et al. already teach that it is known to provide a liquid level meter (reference item 9) having a first resistive temperature detector (first RTD, reference item 41) and a temperature measuring body (reference item 40), which is another RTD and which is an ambient temperature sensor that is disposed at a position higher than the first RTD.  The liquid 
Hidaka et al. teach using constant current applied to the first RTD and/or the temperature measuring body as mentioned above.  Hidaka et al. do not mention using a variable current applied to the first RTD such that a measured change in the current can be used to determine the liquid level.  McQueen teach that it is already known to provide a first RTD and a temperature measuring body as a pair.  In use the first RTD is heated and the temperature measuring body is not heated.  Using a control unit, including the control circuit such as shown in figure 9, the power level to the first RTD is adapted to maintain a predetermined temperature differential between the first RTD and the temperature measuring body.  Within a predetermined period of time the measured power is used to determine the level of the liquid in a vessel.  As is well known power (P), current (I), and voltage (V) are related as                         
                            I
                            =
                            
                                
                                    (
                                    P
                                    )
                                
                                
                                    (
                                    V
                                    )
                                
                            
                        
                    .  One of ordinary skill would know to use power, voltage, or current as the unit of measure and any one would provide an indication of the change needed to maintain the temperature differential.  As such the control unit will detect the position of the liquid level when it has changed from a position higher/lower than the position of the first RTD to a position lower/higher than the position of the first RTD.
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Hidaka et al. with the teachings of Doak et al. in order to arrange the temperature measuring body to be above the first RTD and doing so allows for an ambient temperature from the air or gas phase to be used and the result would be the same as if the temperature measuring body was lower than the first RTD since the measuring is monitoring a change relative to the measurement from the temperature et al. with the teachings of McQueen as this amount to simply changing one measuring process (constant current, measuring a temperature differential) with another known measuring process (constant temperature differential, measuring the changing power/current level) and both still allow the liquid level to be detected.  
	With regard to claim 2 at least McQueen's control unit must include a temperature detection unit that detects the temperatures of the temperature measuring body and the first RTD in order to maintain the predetermined temperature differential.  With regard to claim 2 at least McQueen's control unit must include a liquid level detection unit in order to actually determine the liquid level
With regard to claim 2 one of ordinary skill would know to use a power control unit, a voltage control unit, or a current control unit since power, voltage, and current are related as noted above.  As such it would have been obvious to have a current control unit in lieu of a power control unit, and the current control unit will determine the current value to the first RTD in order to maintain the predetermined temperature differential between the first RTD and the temperature measuring body detected by the temperature detecting unit becomes a predetermined first value.  The liquid level detecting unit will then detect the position of the liquid level from a change in the current value flowing through the first RTD.
	With regard to claim 3 the measuring/control circuits in either Hidaka et al., Doak et al., or McQueen with have a power supply that will apply a current to the first RTD, and the current will be at a current value in order to maintain the predetermined temperature differential. 

With regard to claim 5 the first RTD and the temperature measuring body are fixed to be horizontal as shown in Hidaka et al.
With regard to claim 6 the temperature measuring body is also an RTD having a current value (1 mA) smaller than the value of the current (30 mA) that flows through the first RTD.
With regard to claim 9 one of ordinary skill would know to refill the vaporization chamber with the appropriate liquid should the liquid level measuring system determine that the liquid level is too low.   
With regard to claim 9 one of ordinary skill would know to stop the filling/refilling of the vaporization chamber with the appropriate liquid when the liquid level measuring system determine that the liquid level has reached one of the first RTDs in the vaporization chamber.
Allowable Subject Matter
Claims 7, 8 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to schedule interviews using the USPTO's Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available only through Private PAIR.  For more information about the PAIR system go to https://ppair-my.uspto.gov/pair/PrivatePair. Contact the Electronic Business Center (EBC) toll-free at 866-217-9197 if there are questions on accessing Private PAIR.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856